Case 4:16-cr-40011-SOH Document 80                Filed 05/13/21 Page 1 of 2 PageID #: 293




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


UNITED STATES OF AMERICA                                                                 PLAINTIFF


v.                                  Case No. 4:16-cr-40011-02


KEVIN BOLEWARE                                                                      DEFENDANT

                                             ORDER

       Before the Court is pro se Defendant Kevin Boleware’s Motion for Early Termination of

Supervised Release. ECF No. 79. The government has not responded to the motion, and the Court

finds that no response is necessary. The matter is ripe for the Court’s consideration.

       On May 11, 2016, Defendant was named in an Indictment filed in the Western District of

Arkansas. ECF No. 1. On December 19, 2017, pursuant to a plea agreement, Defendant pleaded

guilty to aiding and abetting in the distribution of methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1).   On June 21, 2018, Defendant was sentenced to twenty-one (21) months

imprisonment, three (3) years of supervised release, and a $100 special assessment. ECF No. 74.

       On March 29, 2021, Defendant filed the instant motion.            Defendant requests early

termination of his supervised release, citing his good behavior since his release from

imprisonment. Defendant states that she has complied with all requirements of his supervised

release.

       The United States Probation Office (“USPO”) has notified the Court that Defendant has

maintained employment throughout his term of supervision, complied with all conditions of

supervised release, and maintained a stable residence. Defendant has served approximately

twenty-two months (22) of the imposed thirty-six months of supervised release.

       A district court may terminate supervised release “if it is satisfied that such action is
Case 4:16-cr-40011-SOH Document 80                   Filed 05/13/21 Page 2 of 2 PageID #: 294




warranted by conduct of the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1).

In making its determination, the Court must consider factors set forth under 18 U.S.C. § 3553(a),

to the extent they are applicable. Section 3553(a) factors include, among others, the nature and

circumstances of the offense, the history and characteristics of the defendant, and the need to

provide the defendant with correctional treatment in the most efficient manner.

       The Court finds that, after consideration of the above-referenced factors, the instant motion

(ECF No. 79) should be and hereby is GRANTED based upon Defendant’s conduct and the

interests of justice. Defendant’s term of supervised release is hereby terminated.

       IT IS SO ORDERED, this 13th day of May, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 2
